01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )          CASE NO. CR 19-163-RSL
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )          DETENTION ORDER
                                          )
10   FRANKLIN LEAL-ARTIAGA,               )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offenses charged in Indictment

14 Count 1 - Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine

15 and Heroin

16 Count 2 – Possession of Methamphetamine and Heroin with Intent to Distribute

17 Date of Detention Hearing:    September 3, 2019

18         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19 based upon the factual findings and statement of reasons for detention hereafter set forth,

20 finds that no condition or combination of conditions which defendant can meet will

21 reasonably assure the appearance of defendant as required and the safety of other persons and

22 the community.



     DETENTION ORDER
     PAGE -1
01

02        FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

03        (1)    The Indictment charges drug offenses, each of which carries a maximum

04               penalty in excess of ten years. This creates a rebuttable presumption of

05               detention, both for dangerousness and flight risk. Defendant offered nothing to

06               rebut that presumption, and stipulated to detention.

07        (2)    Defendant is a citizen of Honduras, and has no legal status in the United States.

08               There is an immigration detainer pending against him.

09

10 It is therefore ORDERED:

11     1. Defendant shall be detained pending trial and committed to the custody of the

12        Attorney General for confinement in a correction facility separate, to the extent

13        practicable, from persons awaiting or serving sentences or being held in custody

14        pending appeal;

15     2. Defendant shall be afforded reasonable opportunity for private consultation with

16        counsel;

17     3. On order of the United States or on request of an attorney for the Government, the

18        person in charge of the corrections facility in which defendant is confined shall deliver

19        the defendant to a United States Marshal for the purpose of an appearance in

20        connection with a court proceeding; and

21

22



     DETENTION ORDER
     PAGE -2
01
         4. The Clerk shall direct copies of this Order to counsel for the United States, to
02
            counsel for the defendant, to the United States Marshal, and to the United States
03
            Pretrial Services Officer.
04

05       DATED this 3rd day of September, 2019.

06
                                            s/ John L. Weinberg
07                                          United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
